Matter of Kolinsky v Towns (2016 NY Slip Op 01606)





Matter of Kolinsky v Towns


2016 NY Slip Op 01606


Decided on March 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2016

Friedman, J.P., Acosta, Renwick, Richter, JJ.


434 103897/12

[*1]In re Fain Kolinsky, also known as Fain Clark, Petitioner-Appellant,
vDarryl C. Towns, etc., Respondent-Respondent, NYC 107, LLC, Respondent/Landlord-Respondent.


Fishman & Mallon, LLP, New York (James B. Fishman of counsel), for appellant.
Gary R. Connor, NYS Division of Housing and Community Renewal, New York (Patrice Huss of counsel), for New York State Division of Housing and Community Renewal, respondent.
Green & Cohen P.C., New York (Dina Cohen of counsel), for NYC 107, LLC, respondent.

Judgment, Supreme Court, New York County (Barbara Jaffe, J.), entered November 17, 2014, which, to the extent appealed from, denied the petition seeking to annul respondent New York State Division of Housing and Community Renewal's (DHCR) determination, dated August 1, 2012, upholding a district rent administrator's finding that respondent NYC 107, LLC (owner) is entitled to an individual apartment improvement (IAI) rent increase, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
DHCR's determination is supported by a rational basis and is not arbitrary and capricious (see generally Flacke v Onondaga Landfill Sys. , 69 NY2d 355, 363 [1987]). DHCR's finding that the invoice, checks, and worksheet submitted by the owner provided adequate documentary support for the claimed IAI costs is entitled to judicial deference (see Matter of Hanjorgiris v Lynch , 298 AD2d 251 [1st Dept 2002]). Petitioner's challenge to the owner's submissions, based solely on her own statements, are insufficient to warrant a contrary finding (id. ).
We have considered petitioner's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2016
DEPUTY CLERK